Citation Nr: 1131895	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  05-16 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July to November 1979, from May 1982 to March 1986, and from November 1986 to June 1989.  The matter initially came before the Board on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In April 2007 the Board remanded the case to provide the Veteran an opportunity to testify at a Travel Board hearing.  A Travel Board hearing was held before the undersigned in August 2007; a transcript of the hearing is associated with the claims file.  In November 2007 the Board remanded the case for compliance with due process requirements and further development.

In a July 2009 decision the Board found that service connection for posttraumatic stress disorder (PTSD) and a variously diagnosed psychiatric disorder other than PTSD was not warranted.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2010, the Court issued an order that vacated the July 2009 Board decision and remanded the matter on appeal for readjudication consistent with a Joint Motion for Remand (Joint Motion) by the parties.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Joint Motion concluded that remand was warranted in order to (1) complete an exhaustive search for complete clinical records of all dependent spouse care the Veteran received at Walter Reed Army Hospital in 1987 and 1988 and at Camp Lejeune from 1995 to 1997 and (2) to address service connection for variously diagnosed psychiatric disabilities other than PTSD, namely major depression, trichotillomania, and obsessive compulsive disorder (OCD).  

The Joint Motion noted that it did not appear that a search was performed for all medical records (of both active duty and dependent spouse care) from January 1, 1987 to December 1988 at Walter Reed Army Hospital or from January 1, 1995 to December 31, 1997, at Camp Lejeune.  

In an August 4, 2008 written statement the Veteran clarified that he was on active duty when he was receiving treatment at Walter Reed, but was a dependent when he received treatment at Camp Lejeune.  The request for records from Walter Reed was for inpatient clinical records; the Veteran has indicated that his treatment at this time was group and perhaps also individual therapy on or around June 1988.  Accordingly, development to obtain records of active duty care outpatient group and individual therapy at Walter Reed for the time period in question is needed.

With respect to the dependent spouse care at Camp Lejeune in the mid-1990s, the Veteran provided identifying information with respect to the name and Social Security number of his former wife in his August 4, 2008 written statement and in a NA Form 13042 dated November 2, 2001.  In May 2009 he also provided a report of mental status exam dated May 12, 1997, prepared for Shalhoub Family Counseling Service.  This report indicates that the Veteran was "referred for evaluation by Dr. Juliette Fontaine at the [Camp Lejeune] Naval Hospital for marital, psychological and family therapy" and that "[h]e was evaluated, treated and referred to Brynn Marr Hospital for further therapy."  Dr Robert Lynn was noted to be his psychiatrist.  

A google search of Dr. Lynn reveals several psychiatrists by that name located in various cities in the United States, so there is inadequate identification for this physician as the evidence now stands.  The Veteran should be asked to adequately identify Dr. Lynn prior to attempts to obtain his records.

Further efforts should be made to obtain dependent spouse care treatment records at Camp Lejeune Naval Hospital, particularly those prepared by Dr. Fontaine, as well as any additional records from the Shalhoub Family Counseling Service, and records from the Brynn Marr Hospital for the time period in question.

In addition, given that the Veteran has received diagnoses of major depression, trichotillomania, and OCD during the course of this appeal, a medical opinion which addresses the etiology of those disorders is necessary.  The Court has clarified that when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, s/he may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
Notably, the examination report must include a complete explanation of rationale for all opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination or opinion must be adequate).

The April 2009 VA examination report noted that the Veteran "survives on SSD", indicating that the Veteran receives Social Security Administration (SSA) disability benefits.  VA has a duty to assist the Veteran in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the U.S. Court of Appeals for the Federal Circuit held, in essence, that only relevant Social Security Administration (SSA) records must be obtained, and that the legal standard for relevance requires VA to examine the information it has related to the medical records and, if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an exhaustive search for complete clinical records of all dependent spouse care the veteran received at Camp Lejeune Naval Hospital, 100 Brewster Blvd., Camp Lejeune, NC 28547, from 1995 to 1997, including treatment by Dr. Juliette Fontaine on or around May 1997.  The names of the Veteran's former wife (he was her dependent at the time) are located in Volume 2 of the claims folder and the pertinent pages are marked with pink tabs.  Please note that the Veteran provided 2 last names for his former wife, and search for records under both names.  Documentation of the records search should be annotated in the claims file, particularly if the records cannot be located.

2.  The RO should obtain group and individual therapy treatment records from Walter Reed Army Hospital for the Veteran from January 1, 1987 to December 1988.  If such records are unavailable, the reason for their unavailability must be explained for the record.

3.  The RO should obtain from SSA copies of any decision regarding the Veteran's claim for SSA disability benefits and copies of the record upon which any such claim was decided.  If such records are unavailable, the reason for their unavailability must be explained for the record.

4.  Contact the Veteran and request that he adequately identify, including providing a current address for Dr. Robert Lynn, the psychiatrist who treated him in 1997 in North Carolina.

5.  Obtain copies of any adequately identified treatment records, including:

a. After obtaining any necessary authorization, obtain relevant treatment records from Shalhoub Family Counseling Service, 825 Gumbranch Square II, Suite 122, Jacksonville, NC 28540, to include any treatment between January 1, 1995 and December 31, 1997, including treatment in May 1997; and
b. After obtaining any necessary authorization, obtain relevant treatment records from Brynn Marr Hospital, 192 Village Dr., Jacksonville, NC  28546-7299, to include any treatment between January 1, 1995 and December 31, 1997, including treatment in May 1997.

6.  After the development requested above is completed, the RO should arrange for the Veteran to be examined by a psychiatrist to ascertain the likely etiology of his major depression, OCD, and trichotillomania, even if these disabilities are not currently shown.  The Veteran's claims files must be reviewed by the examiner in conjunction with the examination.  Upon review of pertinent records and evaluation of the Veteran, the psychiatrist should provide a medical opinion which addresses:

a. Is the Veteran's major depression diagnosed during this appeal at least as likely as not related to his military service?; and
b. Is the Veteran's OCD diagnosed during this appeal at least as likely as not related to his military service?; and 
c. Is the Veteran's trichotillomania diagnosed during this appeal at least as likely as not related to his military service?

The examiner should provide a complete rationale for all the opinions given.

7.  The claim should then be readjudicated.  If the benefit sought is not granted, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The matter should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

